      Case 3:18-cr-00500-B Document 62 Filed 04/22/19                 Page 1 of 4 PageID 751


                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 UNITED STATES OF AMERICA,                        §
   Plaintiff,                                     §
                                                  §                   CRIMINAL ACTION NO:
 v.                                               §                           3:18-CR-500-B
                                                  §
 CHRISTOPHER AUNDRE                               §
 FAULKNER,                                        §
   Defendant.                                     §


                                        PRETRIAL ORDER

 Motions due                                          May 23, 2019

 Responses Due                                        June 6, 2019

 Proposed voir dire and jury instructions due         June 17, 2019

 Pretrial Conference set                              June 28, 2019 at 10:00 AM

 Jury selection and trial set                         July 1, 2019 at 9:00 AM.



        1.       This case is set for trial on July 1, 2019 at 9:00 AM. Counsel and the parties shall

be ready for trial on that date. Any potential scheduling conflicts must be called to the attention

of the Court in writing within ten (10) days of the date of this order.

        2.       By May 6, 2019, the government shall provide full discovery to the defendant in

accordance with FED. R. CRIM. P. 16(a). By May 6, 2019, the defendant shall provide full

discovery to the government in accordance with Rule 16(b).


        3.       By May 6, 2019, the government shall, in accordance with Brady v. Maryland, 373

U.S. 83 (1963), provide the defendant with all of the exculpatory evidence it possesses concerning

the defendant.

                                                  1
    Case 3:18-cr-00500-B Document 62 Filed 04/22/19                    Page 2 of 4 PageID 752


       4.      The government shall provide the defendant with all Jencks Act material (18

U.S.C. § 3500) on the day prior to the testimony of the witness to whom such material relates.


       5.      By May 23, 2019, all pretrial motions shall be filed, and they must comply with

Local Criminal Rule 47.1. See N.D. TexCrim. R 47.1. Discovery motions and motions for a bill

of particulars will be denied in their entirety unless they are limited to the specific matters actually

in dispute, after conference with opposing counsel, as required by Local Criminal Rule 47.1(a).


       6.      By June 6, 2019, the government’s response to the pretrial motions shall be filed,

and any reply by the defendant shall be filed by June 13, 2019.

       7.      By June 17, 2019, all pretrial materials shall be filed. Specifically, by this date:

                      a. A list of witnesses shall be filed by each party, which:
               divides the persons listed into groups of “probable witnesses,”
               “possible witnesses,” “experts” and “record custodians;” states
               the name and address of each witness; and contains a brief
               narrative summary of the testimony to be covered by each witness.
               (Modification of Local Criminal Rule 16.1(b)).

                       b. A list of exhibits to be offered at trial shall be filed by each
               party. In addition, each party shall number the listed exhibits with
               gummed labels (which the parties must provide themselves); shall
               exchange a complete set of marked exhibits with opposing counsel;
               and shall deliver to the Court’s chambers one hard copy and one
               digital copy of the marked exhibits (except large or voluminous
               items that cannot be easily reproduced). (Modification of Local
               Criminal Rule 16.1(a)).

                        c. On the day the case is set for trial, additional copies of the
               list of witnesses and list of exhibits (as required by Local Criminal
               Rules 16.1(a) and (b)) shall be delivered to the court reporter by
               each party.




                                                   2
    Case 3:18-cr-00500-B Document 62 Filed 04/22/19                      Page 3 of 4 PageID 753


                        d. Requested jury instructions (annotated), 1 any motions
                in limine (which must be limited to matters actually in dispute), and
                any proposed voir dire questions which the Court is requested to
                ask during its examination of the jury panel shall be filed by each
                party. (Modification of Local Criminal Rule 30.1).

                        e. A written statement covering these matters shall be filed
                by each party: (i) the estimated length of trial; (ii) the status of any
                plea bargaining negotiations; (iii) any scheduling problems which
                the attorneys, parties or witnesses have during the trial docket; and
                (iv) any additional matters which would aid the disposition of this
                case.

                        f. Trial briefs, if any, shall be filed. In the absence of a
                specific order, trial briefs are not required but are welcomed. They
                should concentrate on Fifth Circuit and Supreme Court authority
                on the issues the parties anticipate will arise at trial.

NOTE: Deadlines set in this order are dates for filing or delivery of pretrial materials, not mailing

dates.


         8. A final pretrial conference in this case is set for June 28, 2019 at 10:00 AM. All

pretrial motions not previously decided will be resolved at that time, and procedures for trial will

be discussed. The defendant shall be present.


         9. SANCTIONS will be imposed if these pretrial requirements are not met. If the

government does not timely file the pretrial materials, the case will be dismissed. Any defendant

who does not timely file the required pretrial materials will not be permitted to present witnesses



1 “Annotated” means that each proposed instruction shall be accompanied by citation to statutory or case
authority and/or pattern instructions. It is not sufficient to submit a proposed instruction without citation
to supporting authority. Because Fifth Circuit and Supreme Court cases are the only precedent binding on
this court, the parties should – to the extent possible – rely on these sources (and/or Fifth Circuit pattern
instructions) in proposing jury instructions.


                                                     3
    Case 3:18-cr-00500-B Document 62 Filed 04/22/19                Page 4 of 4 PageID 754


or exhibits at trial. Failure to list a witness or an exhibit shall be grounds for exclusion of that

testimony or exhibit. This does not apply to exhibits or testimony offered for impeachment, and

the use of unlisted exhibits or witnesses for rebuttal shall be permitted if the attorneys could not

have reasonably anticipated their need for that evidence.


       10. In multi-defendant cases, any motions to continue the pretrial deadlines and/or trial

setting must include a certificate of conference with the government and the attorneys for all co-

defendants with whom the moving defendant is set for trial.


       11. Questions about this scheduling order or about any other matters related to this case

should be directed to Judge Boyle’s courtroom deputy by calling (214) 753-2740 and then pressing

the option for “criminal cases.” If, the phone goes to voice-mail, please leave a message that

includes the case name and number, as well as your name and number and that of opposing counsel.

Alternatively,    you      can     e-mail     the     Court      regarding     your      case     at

Boyle_Criminal@txnd.uscourts.gov. If you choose to e-mail the Court, include the case name

and number, as well as your name and number. You must copy opposing counsel on your e-mail to

the Court. If you do not copy opposing counsel, you will not receive a response to your e-mail.


SO ORDERED.

Signed this April 22, 2019.




                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                 4
